Case 0:21-cv-61030-RKA Document 4 Entered on FLSD Docket 05/18/2021 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 21-cv-61030-RKA

 SECURITIES AND EXCHANGE COMMISSION,

                 Plaintiff,
 v.

 ROY GAGAZA,

                 Defendant.
                                                                  /

                FINAL JUDGMENT AGAINST DEFENDANT ROY GAGAZA

         The Plaintiff, the Securities and Exchange Commission, filed an Unopposed Motion for Final

 Judgment Against Defendant Roy Gagaza (the “Motion”) [ECF No. 3]. By the Consent of Roy

 Gagaza to Final Judgment (the “Consent”) [ECF No. 3-2], without admitting or denying the

 allegations of the Complaint (except that Gagaza admits the jurisdiction of this Court over him and

 over the subject matter of this action and as otherwise set forth in Section V below), Gagaza has

 entered a general appearance, consented to entry of this Final Judgment, waived findings of fact and

 conclusions of law, and waived any right to appeal from this Final Judgment. The Court finds that

 good cause exists for entry of the Final Judgment. Accordingly, the Commission’s Motion is

 GRANTED. The Court further orders as follows:

                                                     I.

                              PERMANENT INJUNCTIVE RELIEF

                    A. Section 5 of the Securities Act of 1933 (“Securities Act”)

         IT IS ORDERED AND ADJUDGED that Gagaza is permanently restrained and enjoined

 from violating Section 5 of the Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence

 of any applicable exemption:
Case 0:21-cv-61030-RKA Document 4 Entered on FLSD Docket 05/18/2021 Page 2 of 6



         (a)     Unless a registration statement is in effect as to a security, making use of any means

                 or instruments of transportation or communication in interstate commerce or of the

                 mails to sell such security through the use or medium of any prospectus or otherwise;

         (b)     Unless a registration statement is in effect as to a security, carrying or causing to be

                 carried through the mails or in interstate commerce, by any means or instruments of

                 transportation, any such security for the purpose of sale or for delivery after sale; or

         (c)     Making use of any means or instruments of transportation or communication in

                 interstate commerce or of the mails to offer to sell or offer to buy through the use or

                 medium of any prospectus or otherwise any security, unless a registration statement

                 has been filed with the Commission as to such security, or while the registration

                 statement is the subject of a refusal order or stop order or (prior to the effective date

                 of the registration statement) any public proceeding or examination under Section 8

                 of the Securities Act [15 U.S.C. § 77h].

         IT IS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

 Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual notice

 of this Judgment by personal service or otherwise: (a) Gagaza’s officers, agents, servants, employees,

 and attorneys; and (b) other persons in active concert or participation with Gagaza or with anyone

 described in (a).

          B. Section 15(a)(1) of the Securities Exchange Act of 1934 (“Exchange Act”)

         IT IS FURTHER ORDERED AND ADJUDGED that Gagaza is permanently restrained

 and enjoined from violating, directly or indirectly, Section 15(a)(1) of the Exchange Act [15 U.S.C. §

 78o(a)(1)] by making use of any means or instrumentality of interstate commerce or of the mails and

 engaging in the business of effecting transactions in securities for the accounts of others, or inducing

 or effecting the purchase and sale of securities, while not registered with the Commission in


                                                     2
Case 0:21-cv-61030-RKA Document 4 Entered on FLSD Docket 05/18/2021 Page 3 of 6



 accordance with the provisions of Section 15(b) of the Exchange Act, or while not associated with a

 broker-dealer that was so registered.

         IT IS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

 Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual notice

 of this Judgment by personal service or otherwise: (a) Gagaza’s officers, agents, servants, employees,

 and attorneys; and (b) other persons in active concert or participation with Gagaza or with anyone

 described in (a).

                                                         II.

         DISGORGEMENT, PREJUDGMENT INTEREST, AND CIVIL PENALTY

         IT IS FURTHER ORDERED AND ADJUDGED that Gagaza shall pay a civil penalty of

 $30,000 to the Commission within 14 days of entry of this Final Judgment pursuant to Section 20(d) of the Securities

 Act and Section 21(d)(3) of the Exchange Act. Gagaza also is liable to the Commission for disgorgement of

 $157,993, representing gains as a result of the conduct alleged in the Complaint, together with

 prejudgment interest on disgorgement of $16,640.                Gagaza shall satisfy his disgorgement and

 prejudgment interest total of $174,633 by paying it to the Securities and Exchange Commission within

 30 days after entry of this Final Judgment. Gagaza shall be entitled to an offset against the total of

 $174,633 for any amounts he pays to the 1 Global bankruptcy liquidating trustee in connection with

 the settlement approved by the Bankruptcy Court in In Re 1 GC Collections, Case No. 18-19121-RAM

 (S.D. Fla.) (ECF No. 1677), provided he provides documentation to the Commission and the Court

 of any such payments made.

         Gagaza may transmit payment electronically to the Commission, which will provide detailed

 ACH transfer/Fedwire instructions upon request. Payment may also be made directly from a bank

 account via Pay.gov through the SEC website at https://pay.gov/public/form/start/39621196.




                                                          3
Case 0:21-cv-61030-RKA Document 4 Entered on FLSD Docket 05/18/2021 Page 4 of 6



 Gagaza may also pay by certified check, bank cashier’s check, or United States postal money order

 payable to the Securities and Exchange Commission, which shall be delivered or mailed to:

          Enterprise Services Center
          Accounts Receivable Branch
          6500 South MacArthur Boulevard
          HQ Bldg. Room 265, AMK-326
          Oklahoma City, OK 73169

 and shall be accompanied by a letter identifying: the case title, civil action number, and name of this

 Court; Roy Gagaza as a defendant in this action; and specifying that payment is made pursuant to this

 Final Judgment.

         Gagaza shall simultaneously transmit photocopies of evidence of payment and case identifying

 information to the Commission’s counsel in this action, Robert K. Levenson, Senior Trial Counsel,

 Securities and Exchange Commission, 801 Brickell Avenue, Suite 1950, Miami, FL 33131. By making

 any payment, Gagaza relinquishes all legal and equitable right, title, and interest in such funds and no

 part of the funds shall be returned to him.

         The Commission may enforce the Court’s judgment for disgorgement and prejudgment

 interest by moving for civil contempt (and/or through other collection procedures authorized by law)

 at any time after 30 days following entry of this Final Judgment. Gagaza shall pay post judgment

 interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.       The Commission shall hold the

 funds, together with any interest and income earned thereon (collectively, the “Fund”), pending

 further order of the Court.

         The Commission may propose a plan to distribute the Fund subject to the Court’s approval.

 Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund provisions of

 Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain jurisdiction over the

 administration of any distribution of the Fund. Regardless of whether any such Fair Fund distribution

 is made, amounts ordered to be paid as civil penalties pursuant to this Final Judgment shall be treated


                                                    4
Case 0:21-cv-61030-RKA Document 4 Entered on FLSD Docket 05/18/2021 Page 5 of 6



 as penalties paid to the government for all purposes, including all tax purposes. To preserve the

 deterrent effect of the civil penalty, Gagaza shall not, after offset or reduction of any award of

 compensatory damages in any Related Investor Action based on his payment of disgorgement in this

 action, argue that he is entitled to, nor shall he further benefit by, offset or reduction of such

 compensatory damages award by the amount of any part of Gagaza’s payment of a civil penalty in this

 action (“Penalty Offset”). If the court in any Related Investor Action grants such a Penalty Offset,

 Gagaza shall, within 30 days after entry of a final order granting the Penalty Offset, notify the

 Commission’s counsel in this action and pay the amount of the Penalty Offset to the United States

 Treasury or to a Fair Fund, as the Commission directs. Such a payment shall not be deemed an

 additional civil penalty and shall not be deemed to change the amount of the civil penalty imposed in

 this Final Judgment. For purposes of this paragraph, a “Related Investor Action” means a private

 damages action brought against Gagaza by or on behalf of one or more investors based on

 substantially the same facts as alleged in the Complaint in this action.

                                                   III.

                                INCORPORATION OF CONSENT

         IT IS FURTHER ORDERED AND ADJUDGED that the Consent [ECF No. 3-2] is

 incorporated herein with the same force and effect as if fully set forth herein, and Gagaza shall comply

 with all of the undertakings and agreements set forth therein.

                                                   IV.

                                RETENTION OF JURISDICTION

         IT IS FURTHER ORDERED AND ADJUDGED that this Court shall retain jurisdiction

 of this matter and over Gagaza in order to implement and carry out the terms of this Final Judgment

 and all Orders and Decrees that may be entered, to entertain any suitable application or motion for

 additional relief within the jurisdiction of this Court, and to order any other relief that this Court

                                                     5
Case 0:21-cv-61030-RKA Document 4 Entered on FLSD Docket 05/18/2021 Page 6 of 6



 deems appropriate under the circumstances

                                                  V.

                         BANKRUPTCY NONDISCHARGEABILITY

        IT IS FURTHER ORDERED AND ADJUDGED that, solely for purposes of exceptions

 to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the allegations in the

 Complaint are true and admitted by Gagaza, and further, any debt for disgorgement, prejudgment

 interest, or civil penalty or other amounts due by Gagaza under this Final Judgment or any other

 judgment, order, consent order, decree, or settlement agreement entered in connection with this

 proceeding, is a debt for the violation by Gagaza of the federal securities laws or any regulation or

 order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. §

 523(a)(19).

        DONE AND ORDERED this 18th day of May 2021, at Fort Lauderdale, Florida.




                                               _______________________________
                                               ROY K. ALTMAN
                                               UNITED STATES DISTRICT JUDGE




                                                  6
